department of the treas internal_revenue_service washington d c significant index nos date feb op-e ed t3 contact person id number telephone number employer_identification_number dear sir or madam this is in reference to a ruling_request submitted on your behalf by your authorized representatives dated date conceming a proposed transfer of the assets of a tax-exempt private_foundation x the foundation to four newly-formed non-profit corporations b c d and e collectively the new foundations’ the information submitted indicates that the foundation is a corporation that has been recognized as exempt from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code the code and is classified as a private_foundation within the meaning of sec_509 of the code the foundation's purpose is to operate a charitable foundation exciusively for religious charitable scientific literary and educational_purposes the foundation makes grants to various publicly supported charitable organizations the charitable interests and objectives of the trustees of the foundation have diverged consequently the trustees have decided to reorganize the foundation by transferring all of the foundation’s assets to b c d and e the new foundations as follows one-third of the foundation’s assets to b one third of the foundation’s assets to c one-sixth to d and one-sixth to e b c d and e have been recognized as exempt from federal_income_tax as organizations described in sec_501 of the code and have been classified as private_foundations the new foundations will be controlled generally by the same family members who control the foundation ziv ac at least one day following the transfers the foundation will dissolve terminating its existence under state law at that time the foundation will have no assets c and e will each assume one-third of the foundation’s distribution obligation under code sec_4942 and b and e will each assume one-sixth of the foundation’s distribution obligation under cade sec_4942 termination of private_foundation_status sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that such organization is liabie for the tax imposed by sec_507 sec_507 of the code provides that in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization which terminates its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers ail or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that for purposes of sec_507 of the code the term willful repeated acts or failures to act means at least two acts or failures to act both of which are voluntary conscious and intentional for purposes of sec_507 a willful and flagrant act or failure to act is one which is voluntarily consciously and knowingly committed in violation of any provision of chapter other than sec_4940 or sec_4948 and which appears to a reasonable man to be a gross violation of any such provision sec_1_507-3 of the regulations provides in part that a transfer of assets is described in sec_507 of the code if it is made by a private_foundation te another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the terms other adjustment organization or reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides in part that the term significant disposition of assets to one or more private_foundations includes any disposition for the taxable_year of percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will zs not constitute a termination of the transferor's private_foundation_status under sec_507 the proposed transfers from the foundation to the new foundations invoive a transfer of more than of the assets of the foundation thus under sec_1_507-3 of the regulations the transaction will result in a significant disposition of the assets of the foundation accordingly the proposed transfers constitute an other adjustment organization or reorganization within the meaning of sec_1_507-3 of the regulations and therefore the transfers will constitute transfers described in sec_507 of the code as transfers described in sec_507 of the code under sec_1_507-1 and sec_1 d of the regulations the proposed transaction will not result in a termination of wie foundation's private_foundation_status under sec_507 because no termination will take place the tax imposed by sec_507 of the code will not apply further under sec_507 the new foundations will not be treated as newly created organizations the transfer of the assets of the foundation to the new foundations will be a single act and will not be one voluntarily consciously and knowingly committed in violation of any provision of chapter nor would it appear to to a reasonable man to be a gross violation of any such provision accordingly for purposes of sec_507 of the code the proposed transfer will not constitute a willful and flagrant act or failure to act within the meaning of sec_1_507-1 of the regulations giving rise to liability for tax under chapter of the code tax on net_investment_income sec_4940 of the code imposes on each private_foundation with respect to the carrying on of its activities a tax equal to two percent of the net_investment_income of such foundation for the taxable_year the transfers to the new foundations will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 accordingly the transfer will not constitute a realizable event giving rise to net_investment_income to either the foundation or to the new foundations therefore the transfer will not give rise to tax under sec_4940 self-dealing sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code defines the term disqualified_person to include with respect to a private_foundation any person who is a foundation_manager sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 c other than an organization described in sec_509 the foundation will make the contemplated distributions to the new foundations all of which are described in sec_501 and not in sec_509 therefore the new foundations will not be disqualified persons as to the foundation at the time of the transfers and no transfer between a a disqualified_person and a private_foundation will occur accordingly the transfer of the foundation's assets to the new foundations will not constitute acts of seif-dealing under sec_4941 of the code and the transfers will not subject the foundation or the new foundations to tax under sec_4941 distribution_requirements sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_1_507-3 of the regulations provides that except as provided in sec_1 a a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its nex assets to another private_foundation sec_1_507-3 of the regulations provides that in a sec_507 transfer if the transferee foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 now redesignated as sec_1_482-1a by the same person or persons who effectively controlled the transferor private_foundation for purposes of chapter and sec_507 through such transferee shall be treated as if it were the transferor sec_1_482-1a of the regulations provides that the term controlled includes any king of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control which is decisive not the form or the mode of its exercise because the new foundations will be effectively controlled within the meaning of sec_1 1a a by the same persons who effectively control the foundation the transfers from the foundation of all of its assets to the new foundations will be transfers described in sec_1_507-3 of the regulations therefore the new foundations will be treated as if they were the foundation as a result the foundation will not be required to meet the sec_4942 qualifying_distribution requirement in the year in which the transfer of all its assets to the new foundations instead the new foundations will be responsible for satisfying their proportionate share of the foundation's distribution_requirements under sec_4942 to the extent that such distribution_requirements are not satisfied by the foundation taxable_expenditures sec_4945 of the code imposes a tax on each taxable_expenditure made by private_foundations sec_4945 of the code defines the term taxable_expenditure as an amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in paragraph or of sec_509 unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 of the code provides that expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary example of sec_1_507-3 of the regulations indicates that when all net assets are transferred from one private_foundation to one or more controlled foundations there are no expenditure -s- responsibility requirements that must be exercised under sec_4945 and sec_4945 of the code with respect to the transfer since the foundation is transferring all of its assets to the new foundations private_foundations effectively controlled within the meaning of sec_1_482-1a by the same person or persons who ffectively controlled the foundation the transfers meet the requirements of sec_1 -507 a of the regulations and accordingly the foundation will not tiave to exercise expenditure_responsibility with respect to the transfers to the new foundations accordingly we rule as follows the proposed transfer will not result in the termination of the foundation’s private_foundation_status within the meaning of code sec_507 but will constitute an other adjustment organization or teorganization between private_foundations within the meaning of code sec_507 because it is a significant disposition of assets to one or more private_foundations within the meaning of sec_1 a and c of the regulations under sec_1_507-1 and of the regulations the proposed transfer will not constitute either a notification of the foundation’s intent to terminate its status as a private_foundation under code sec_507 or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of code sec_507 by the foundation and therefore the foundation will not be liable for the tax imposed by code sec_507 under code sec_507 and sec_1_507-3 of the regulations the new foundations will not be treated as newly created organizations rather under code section b and sec_1_507-3 of the regulations the new foundations will be treated as possessing those attributes and characteristics of the foundation that are described in sec_1_507-3 and of the regulations the proposed transfer will not give rise to net_investment_income and will not constitute a sale_or_other_disposition within the meaning of code sec_4940 the proposed transfer will not constitute an act of self-dealing within the meaning of code sec_4941 by the foundation or any of the new foundations the proposed transfer will not subject the foundation to any_tax liability for a failure to distribute income under code sec_4942 under sec_1_507-3 and of the regulations the foundation will not be required to exercise expenditure_responsibility under code sec_4945 and h with respect to the assets transferred in the proposed transfer to the new foundations because the foundation will dispose_of ail of its assets within the meaning of sec_1_507-3 of the regulations and the new foundations will be controlled by the same persons who control the foundation within the meaning of sec_1_507-3 of the regulations under sec_1_507-1 and sec_1_507-3 of the regulations the foundation will not be required to file the annual information_return required by code sec_6033 for any taxable_year following the taxable_year in which the proposed transfer occurs provided that upon the foundation’s liquidation dissolution or termination the foundation will file the retum required by code sec_6043 pip this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also this ruling is directed only to the organization that requested it sec_6110 of the - a - code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
